Citation Nr: 0428615	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  00-11 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.   

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).   

3.  Eligibility for Survivor's and Dependent's Educational 
Assistance benefits under Chapter 35 of Title 38 of the 
United States Code.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from March 1978 to 
September 1981.  She died on September [redacted], 1999.  The 
appellant is her surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of December 1999 and November 
2001 by the Reno, Nevada, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By the December 1999 
decision, the RO, among other determinations, denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, entitlement to dependency 
and indemnity compensation (DIC) pursuant to the provisions 
of 38 U.S.C.A. § 1318 (West 2002), and entitlement to 
Survivors' and Dependents' Educational Assistance benefits 
(DEA) under Chapter 35 of Title 38 of the United States Code.  

On appeal, the Board in October 2001, among other actions, 
remanded the issue of entitlement to service connection for 
the cause of the veteran's death to the RO for additional 
evidentiary development, including procurement of the autopsy 
report and a medical opinion as to the cause of death.  

The Board deferred the issue of entitlement to DIC under 
38 C.F.R. § 1318 and entitlement to DEA, noting that a 
temporary stay had been imposed on the adjudication of § 1318 
claims in light of the decision of the United States Court of 
Appeals for Federal Circuit (CAFC) in National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 16, 
2001).  


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1999, as a result of 
traumatic injuries received when she was struck by a motor 
vehicle.  

2.  At the time of the veteran's death, service connection 
was in effect for symptomatic low back pain with transitional 
vertebra, evaluated as 10 percent disabling; chondromalacia 
of both knees, rated noncompensably disabling; residuals of a 
right foot scar, evaluated as noncompensably disabling; and 
right hallux valgus evaluated as noncompensably disabling.  

3.  The probative and competent medical evidence of record 
does not establish that any disability that caused or 
contributed to death had its onset in service or was related 
to service.  

4.  The veteran was not in receipt of or entitled to receive 
compensation based on total disability for a period of 10 
years or more immediately preceding her death.  

5.  The veteran did not die as the result of a service-
connected disability, and did not during her lifetime have a 
permanent total service-connected disability.  


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.159, 3.307, 3.309 (2003).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 3.312 (2003).  

3.  The claim for an award of DIC pursuant to 38 U.S.C.A. 
§ 1318 is denied as a matter of law.  38 U.S.C.A. §§ 1318, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.22, 3.159 
(2003); Sabonis v. Brown, 4 Vet. App. 384 (1993).  

4.  The claim to establish basic eligibility to Survivors' 
and Dependents' Educational Assistance allowance under 
Chapter 35, Title 38, United States Code is denied as a 
matter of law.  38 U.S.C.A. §§ 3500, 3501 (West 1992); 38 
C.F.R. 3.807 (2003); Sabonis v. Brown, 4 Vet. App. 384 
(1993).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

Although the appellant's claim was received before November 
9, 2000, the effective date of the new law, it appears that 
the VCAA is applicable since the claim has not been finally 
adjudicated.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  



VA must also advise a claimant as to which evidence the 
claimant must supply, which evidence VA will obtain on his 
or her behalf and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the December 1999 rating decision, the 
April 2000 Statement of the Case and the July 2001, December 
2003, and August 2004 Supplemental Statements of the Case 
cite the law and regulations that are applicable to the 
appeal and explain why the RO denied the claims.  The 
December 2003 Supplemental Statement of the Case sets forth 
the text of the VCAA regulations.  

In addition, in March 2001, March 2003 and June 2004, the RO 
sent letters to the appellant to explain the expanded VA 
notification and duty to assist obligations under the VCAA.  

In particular, the letters advised him of the evidence needed 
to substantiate his claim and advised him that private or VA 
medical records would be obtained if he provided the names 
and addresses of all sources of treatment and the 
approximate dates of treatment.  

The letters further explained that the RO would help him 
obtain evidence such as medical records, employment records, 
or records from Federal agencies if she furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letters served to put the 
appellant on notice of the applicability and effect of the 
VCAA and of his rights and responsibilities under the new 
law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made after November 9, 2000, the 
date the VCAA was enacted.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini 
II, which essentially adopted the same rationale as its 
withdrawn predecessor, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  

The timing of the VCAA notification letters did not comply 
with the express requirements of the law as found by the CAVC 
in Pelegrini II.  However, the CAVC in Pelegrini II has left 
open the possibility that a notice error may be found to be 
non-prejudicial to a claimant.  All the VCAA requires is that 
the duty to notify be satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

While a proper VCAA notice letter was not provided before the 
initial adjudication of the claim, the multiple subsequent 
letters have served to provide the requisite notice and to 
accord the appellant more than adequate opportunity to 
provide evidence and argument to support the claims.  

The appellant has had ample time in which to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal at the present time does not result in prejudice 
to him.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant of the information and 
evidence that VA will seek to provide; (3) inform the 
claimant of the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  In this case, 
although the VCAA notice letters do not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  

The Board is aware that the first two of the three VCAA 
notification letters sent to the veteran - in March 2001 and 
March 2003 - are insufficient to the extent that they do not 
provide the information required by Quartuccio, supra., but 
finds that the June 2004 letter is fully adequate in every 
respect.  Consequently, in the context of the entire record, 
the content requirements for a VCAA notice have been amply 
satisfied and that any error in not providing a timely notice 
to the appellant covering all content requirements is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  The 
report of autopsy and a medical opinion regarding the likely 
cause of the veteran's death were obtained.  All available 
relevant service department and VA documents have been 
obtained.  The record does not identify any additional 
Government or private records which have not been obtained or 
for which reasonable procurements efforts have not been made.  

As to the issues of entitlement to DIC pursuant to 
38 U.S.C.A. § 1318 and entitlement to DEA benefits, the Board 
would note that the CAVC has held that the VCAA does not 
affect matters on appeal when the question is limited to 
statutory interpretation.  See generally Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
VCAA is not applicable where it could not affect a pending 
matter and could have no application as a matter of law); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Manning v. Principi, 
16 Vet. App. 534, 542-3 (2002) and cases cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issues of entitlement to DIC 
pursuant to 38 U.S.C.A. § 1318 and entitlement to DEA 
benefits are legal in nature as there is no dispute as to the 
essential facts required to resolve them.  The outcome of the 
appeal as to these issues is governed by the interpretation 
and application of the law and regulations rather than by 
consideration of the adequacy of the evidence or resolving 
conflicting evidence.  

Accordingly, the requirements of the VCAA have been satisfied 
and a remand of the appeal for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  


Criteria

Service Connection for the Cause of Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by military service either caused or 
contributed substantially or materially to cause death.  

For a service-connected disability to be the cause of a 
death, it must singly or with some other condition be the 
immediate or underlying cause of death or be etiologically 
related to the cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2003).  




A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(c)(1) (2003).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment 
of health to an extent that would render the person 
materially less capable of resisting the effects of other 
disease or injury primarily causing death.  

Where the service-connected condition affects vital organs 
as distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312 (c)(2) (2003).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312 
(c)(4) (2003).  


Service Connection -- General

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 2002).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

A number of specific disabilities enumerated in the statute 
and in VA regulations are presumed by law to have been 
incurred in service if shown to have been manifest to a 
degree of 10 percent or more within one year following the 
date of separation from service.  Multiple sclerosis may be 
presumed to have incurred during service if it became 
disabling to a compensable degree within seven years for 
multiple sclerosis after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

Until the claimant presents competent medical evidence to 
establish a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth 
v. West, 13 Vet. App. 117, 120 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


DIC - 38 U.S.C.A. § 1318

Dependency and indemnity compensation benefits may be paid to 
a deceased veteran's surviving spouse in the same manner as 
if the veteran's death is service-connected when, in 
pertinent part, the following conditions are met: 

(1) the veteran's death was not caused by 
his or her own willful misconduct and 
either the veteran was in receipt of or 
was entitled to receive compensation at 
the time of death for service-connected 
disability that was continuously rated 
totally disabling by a schedular or 
unemployability rating for a period of 10 
years or more immediately preceding death 
or, if totally rated for a lesser period, 
the veteran was so rated continuously for 
a period of not less than five years from 
the date of the veteran's discharge from 
active duty; or 

(2) the veteran would have been entitled 
to receive a 100 percent disability rating 
for such time period but for factors such 
as the receipt of military retired pay or 
clear and unmistakable error in a final 
rating or Board decision.  

38 U.S.C. § 1318 (West 2002).  

A VA regulation, 38 C.F.R. § 3.22, provides in relevant part 
that:  

(a)  Even though a veteran died of non-
service-connected causes, VA will pay 
death benefits to the surviving spouse or 
children in the same manner as if the 
veteran's death were service-connected, 
if: (1) The veteran's death was not the 
result of his or her own willful 
misconduct, and (2) At the time of death, 
the veteran was receiving, or was entitled 
to receive, compensation for service-
connected disability that was: (i) rated 
by VA as totally disabling for a 
continuous period of at least 10 years 
immediately preceding death; or (ii) rated 
by VA as totally disabling continuously 
since the veteran's release from active 
duty and for at least 5 years immediately 
preceding death.  

(b) For purposes of this section, 
"entitled to receive" means that at the 
time of death, the veteran had service-
connected disability rated totally 
disabling by VA but was not receiving 
compensation because: (1) VA was paying 
the compensation to the veteran's 
dependents; (2) VA was withholding the 
compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the 
veteran; (3) The veteran had applied for 
compensation but had not received total 
disability compensation due solely to 
clear and unmistakable error in a VA 
decision concerning the issue of service 
connection, disability evaluation, or 
effective date; 

(4) The veteran had not waived retired or 
retirement pay in order to receive 
compensation; (5) VA was withholding 
payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding 
payments because the veteran's whereabouts 
was unknown, but the veteran was otherwise 
entitled to continued payments based on a 
total service-connected disability rating; 
or (7) VA was withholding payments under 
38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 
5309.  

38 C.F.R. § 3.22 (a)(b) (2003).  


Survivors' and Dependents' Educational Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 
(2003).  


Factual Background

The veteran died on September [redacted], 1999, at the age of 41.  It 
was reported on post mortem examination that she had been in 
a wheelchair which was being pushed by her husband, the 
appellant, on a public boulevard, when the wheelchair and the 
decedent were struck by an unknown vehicle which fled the 
scene.  The deputy medical examiner expressed the opinion 
that her death was due to multiple blunt force trauma due to 
a motor vehicle collision.  Multiple sclerosis was listed as 
a significant condition which contributed to the death.  The 
death was ruled an accident.  The above findings were 
recorded on the official certificate of death.  

At the time of the veteran's death, service connection was in 
effect for symptomatic low back pain with transitional 
vertebra, evaluated as noncompensably disabling (a 10 percent 
rating was assigned posthumously from April 14, 1999, for the 
purpose of accrued benefits); chondromalacia of both knees, 
evaluated as noncompensably disabling; residuals of a right 
foot scar, evaluated as noncompensably disabling; and right 
hallux valgus, evaluated as noncompensably disabling.  

VA and private medical records dated since April 1998 
describe treatment for a number of disorders.  The veteran 
was seen periodically for complaints relating to her back.  A 
May 1998 VA X-ray report showed Grade I spondylolisthesis of 
L5 in relationship to S-1.  A December 1998 magnetic 
resonance imaging (MRI) scan of the lumbar spine revealed 
similar findings with disc desiccation at L2-L3 and L5 - S1.  
The veteran was also seen for symptoms thought to represent 
multiple sclerosis.  This diagnosis was never definitively 
established.  She used a wheelchair but was able to ambulate 
around the examination room and used a walker at home.  

The veteran underwent a disability assessment in 
December 1999 for the purpose of Social Security 
Administration benefits, at which time her complaints 
included neck and back pain, nervousness, irritability, 
shoulder pain and trouble writing.  
Diagnoses of cervical, dorsal and lumbar sprain/strain, blunt 
trauma to both knee articulations, bilateral shoulder 
sprain/strain, trapezius myofascitis, post-traumatic anxiety, 
upper extremity paresthesias of myofascial origin, and post-
traumatic cephalgia of muscle contraction origin were 
recorded.  

Pursuant to the Board's October 2001 remand, the RO referred 
the case to a VA orthopedic surgeon for an opinion as to the 
probability that any of the service-connected disabilities 
were causal factors resulting in her death.  Upon review of 
the medical evidence of record, including the autopsy report, 
the examiner concluded as follows:  

"Based on my review, it is not as likely 
as not that [the veteran's] military 
service conditions contributed to her 
being in the wheelchair or being struck 
by a motor vehicle.  Her military service 
conditions did not constitute causal 
factors resulting in her death."  

At the time of her death, a claim for increased ratings for 
the veteran's service-connected disabilities was pending, and 
a VA examination was scheduled for October 1999 in connection 
with that claim.  Her fatal accident occurred before the 
examination could be conducted.  


Service Connection for the Cause of the Veteran's Death

The applicable law and regulations provide, generally, that 
in order to establish service connection for the cause of 
death, the evidence must show that the disability that 
resulted in death was incurred in or aggravated by service 
or, alternatively, that a disability for which service 
connection was in effect caused or substantially contributed 
to death.  

The central fact that must be addressed in not adjudicating 
the appellant's claim is that the veteran did not die as the 
result of a chronic or acute illness and that the primary 
cause of death consisted of massive injuries received when 
she was struck by a motor vehicle many years after military 
service.  Consequently, there is no basis for the granting of 
service connection for death related to those injuries.  

Both the autopsy report and the death certificate list 
multiple sclerosis as a contributory cause of death.  It does 
not appear from the record that a diagnosis of multiple 
sclerosis was definitively established during the veteran's 
lifetime, but assuming for the purpose of this decision that 
the veteran did in fact have the disorder, the record 
contains no medical evidence dated before 1998 that 
documented its presence.  There is no medical evidence that 
multiple sclerosis was present in service or that it was 
manifest, muchless to a compensable degree, during the seven 
year presumptive period following the veteran's separation 
from service.  

Any potential entitlement to service connection for the cause 
of the veteran's death must therefore be based on a finding 
that one or more of the veteran's service-connected 
disabilities contributed to bringing about her death.  The 
issue of whether service-connected disabilities caused or 
contributed to death is medical in nature.  The law is well 
established that where a claim involves issues of medical 
fact, medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91-93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

The medical evidence of record that bears on the question of 
contributory causation consists of the autopsy report and a 
medical opinion by a VA physician who reviewed the claim.  
Nothing in the autopsy report suggests a connection between 
any of the service-connected disabilities and the occurrence 
of the accident or the onset of death.  

The VA examiner concluded that none of the service-connected 
disabilities accounted for the veteran's being in a 
wheelchair or caused or contributed to her death.  

Unfortunately, the absence of competent medical evidence 
linking the fatal accident to service or to a service-
connected disability is an insurmountable obstacle to the 
granting of service connection for the cause of the veteran's 
death.  There is no other medical opinion evidence of record 
that contradicts the conclusions of the VA examiner.  There 
is no basis for the Board to reject the VA opinion that the 
evidence does not establish that the veteran's service-
connected disabilities contributed to bringing about her 
death.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App 49 (1990); 
Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

To the extent that the appellant is himself contending that 
the service connected disabilities contributed to bringing 
about the veteran's death, his opinion does not constitute 
competent evidence to support the claim.  The CAVC has held 
that a lay person can provide probative eyewitness evidence 
of visible symptoms but is not competent to provide evidence 
as to matters requiring specialized medical knowledge, skill, 
expertise, training, or education.  Espiritu, Id.  The CAVC 
has also stated that "[l]ay hypothesizing, particularly in 
the absence of any supporting medical authority, serves no 
constructive purpose and cannot be considered by the Board."  
Hyder v. Derwinski, 1 Vet. App. 221, 222 (1991).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  




Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that the 
cause of the veteran's death was incurred in service or is 
otherwise related thereto.  Where a preponderance of the 
evidence is against a claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. § 3.102 
(2003); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


DIC - 38 U.S.C.A. § 1318 

Where service connection for the cause of death is not shown, 
a surviving spouse of a "deceased veteran" may still be 
entitled to receive DIC benefits pursuant to 38 U.S.C.A. § 
1318(a) (West 2002) in the same manner as if the death were 
service-connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disability rated totally 
disabling if the service-connected disability was either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  The total rating may be 
schedular or based on unemployability.  38 U.S.C.A. § 1318(b) 
(West 2002); 38 C.F.R. § 3.22 (2003).  

The critical element that must be satisfied to establish 
benefits under 38 C.F.R. § 1318 is that the veteran have been 
in receipt of compensation based on service-connected 
disability rated 100 percent disabling for a period of 10 
years immediately before death.  



During her lifetime, the veteran filed claims for 
compensation and established service connection for several 
disabilities, but at no time were any of the disabilities 
rated higher than 10 percent disabling, nor was a combined 
rating higher than 10 percent in effect.  The veteran clearly 
did not satisfy the requirement that a service-connected 
disability or disabilities rated individually or in 
combination as 100 percent disabling for a period of 10 years 
immediately before her death.  

By assigning disability evaluations of 10 percent or 
noncompensable in degree, the rating decisions rendered 
during the veteran's lifetime were in effect denying ratings 
higher than 10 percent or zero percent.  

As a general rule, the issues involved in a survivor's claim 
for death benefits will be decided without regard to any 
prior disposition of those issues during the veteran's 
lifetime.  A claim for benefits under 38 C.F.R. § 1318 is a 
specific exception.  See 38 C.F.R. § 20.1106 (2003).  

The adjudication of claims for benefits pursuant to 
38 U.S.C.A. § 1318 has been complicated in recent years by 
conflicting judicial interpretations and by consequent 
changes in VA regulations.  

A number of CAVC decisions interpreting 38 U.S.C.A. § 1318(b) 
have found that a surviving spouse was entitled to 
demonstrate that, for purposes of this section, the veteran 
hypothetically would have been entitled to a different 
decision on a service-connected-related issue, based on 
evidence in the claims file or in VA custody at the time of 
his/her death and under the law then applicable or 
subsequently made retroactively applicable.  See, e.g., Green 
v. Brown, 10 Vet. App. 111, 118-19 (1997); Cole v. West, 13 
Vet. App. 268, 278 (1999).  

In response to such CAVC decisions, VA in January 2000 
amended 38 C.F.R. § 3.22, the regulation implementing § 1318, 
to restrict the award of DIC benefits to cases in which the 
veteran, during his or her lifetime, had established the 
right to receive total service- connected disability 
compensation for the period of time required by § 1318, or 
would have established such right but for clear and 
unmistakable error (CUE) in the adjudication of a prior claim 
or claims.  See 65 Fed. Reg. 3,388 (Jan. 21, 2000).  The 
regulation, as amended, specifically prohibits "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (CAFC) held 
that for the purpose of determining whether a survivor is 
entitled to "enhanced" DIC benefits under 38 U.S.C.A. § 
1311(a)(2) (veteran required to have been rated totally 
disabled for a continuous period of eight years before 
death), the provisions of 38 C.F.R. § 20.1106, the 
implementing regulation, do permit "hypothetical 
entitlement."  

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the CAFC addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
CAFC found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of § 1318 and clarified VA's 
earlier interpretation of the statute.  NOVA I at 1376-77.  

Upon consideration of § 1318, the CAFC found that the 
statutory language was ambiguous as to whether a 
"hypothetical" claim was allowed and noted that 38 U.S.C.A. § 
1311(a), which also has "entitled to receive" language, as 
interpreted in Hix, was virtually identical to 38 U.S.C.A. § 
1318, but that VA interpreted them differently.  NOVA I at 
1379.  

Moreover, it found that the pertinent regulations, 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106, were in conflict with respect 
to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  The CAFC 
remanded the case in order for VA to undertake expedited 
rulemaking to explain the rationale for interpreting the 
statutes differently or to resolve the conflict between the 
two regulations.  NOVA I at 1379-81.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical entitlement" 
determinations under 38 U.S.C.A. § 1311(a) on the question as 
to whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit.  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002).  The revised regulation is 
clearly applicable to the present claim.  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), the CAFC, after reviewing its holding in 
NOVA I, observed that VA had determined that the "entitled to 
receive" language of 38 U.S.C.A. §§ 1311(a) and 1318 should 
be interpreted in the same way and that 38 C.F.R. § 3.22 
provided the correct interpretation.  It held that VA could 
properly do so and had adequately explained its rationale.  
NOVA II at 1378.  

In the present case, the Board must find that the appellant 
is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  
Although the veteran's death was not the result of her own 
willful misconduct, at the time of her death she was not in 
receipt of compensation for any service-connected disability 
that had been rated totally disabling for any period 
immediately preceding death, or that had been so rated 
continuously for a period of not less than 5 years from the 
date of discharge or other release from active duty.  

Neither does the appellant allege that, but for receipt of 
military retired or retirement pay, or CUE in a rating 
decision made during her lifetime, the veteran would have 
been entitled at the time of death to receive compensation 
for a service-connected disability that was continuously 
rated totally disabling by a schedular or unemployability 
rating for a period of 10 or more years immediately preceding 
death, or was continuously rated totally disabling by a 
schedular or unemployability rating from the date of 
discharge from service.  

To the extent the appellant may believe that the veteran's 
service-connected disabilities should have been evaluated as 
totally disabling for at least 10 years before her death, 
such an allegation would be tantamount to a claim of 
"hypothetical entitlement," which is excluded from 
consideration.  See NOVA II.  
Where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the claim for DIC under 38 U.S.C.A. § 1318 must 
be denied.  

Dependents' Educational Benefits

The basic prerequisite to establish basic eligibility for 
Survivors' and Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the U.S. Code is that the veteran 
have had a permanent and total service-connected disability 
at the date of death or have died as a result of the service-
connected disability.  38 C.F.R. § 3.807(a) (2003).  

In this case, the veteran did not have a permanent and total 
service-connected disability at the time of her death, and, 
as decided above, her death may not be recognized as service 
connected.  Accordingly, the criteria for eligibility for 
dependents' educational assistance under Chapter 35, Title 
38, United States Code, are not met.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.

Eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code is 
denied.  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



